Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 12-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurngwirth et al. (Pub. No.: US 2009/0134817).
Regarding Claim 1, Jurngwirth teaches, in Figures 5 and 8, a dual-control dimming circuit comprising: a current sensor (16) configured to sense an LED current conducted by an LED (15), the LED current corresponding to an LED output; a main loop (19) configured to control the LED current 
Regarding Claim 2, Jurngwirth teaches the dual-control dimming circuit according to claim 1, wherein: adjusting the operating point of the LPE dims the LED output while reducing or eliminating a flicker in the LED output ([0069-0070]). Jurngwirth teaches using the linear loop to prevent current spikes and excessive current peaking in the LEDs ([0070]), which reduces or eliminates flicker.
Regarding Claim 3, Jurngwirth teaches, in Figures 5 and 8, the dual-control dimming circuit according to claim 1, wherein: the LPE is a transistor (13), and the transistor is in a fully ON condition when the LED output is above the threshold ([0068, 0070]).
Regarding Claim 8, Jurngwirth teaches, in Figures 5 and 8, the dual-control dimming circuit according to claim 1, further including: a dim control circuit (not shown, generates signal 140) configured to generate a main reference signal for the main loop and a linear reference signal for the linear loop based on a dim control input.
Regarding Claim 9, Jurngwirth teaches, in Figures 5 and 8, the dual-control dimming circuit according to claim 8, wherein: the main loop includes a main-loop control circuit configured to generate a SMPS control signal based on a difference between the main reference signal and the sensed LED current (via (18)), the SMPS control signal controlling current provided by the SMPS, the linear loop includes a linear-loop control circuit configured to generate an LPE control signal based on a difference between the linear reference and the sensed LED current (via (17)), the LPE control signal controlling current passed by the LPE.
Regarding Claim 10, Jurngwirth teaches the dual-control dimming circuit according to claim 8, wherein: the dim control input configures the dual-control dimming circuit to control the LED output to 
Regarding Claim 12, Jurngwirth teaches The dual-control dimming circuit according to claim 1, wherein the SMPS includes a burst mode of operation corresponding to the threshold ([0049]; “…at low duty cycles there may not be sufficient time to do so and therefore low duty cycle pulses may have a higher peak current than higher duty cycle pulses.”, [0069]).
Regarding Claim 13, Jurngwirth teaches (see Figures 5 and 8) a method for controlling an LED output, the method including: receiving a dim control input at a dual-control dimming system configured to control the LED output using a main loop (19) or a linear loop (14); using the main loop to control the LED output according to the dim control input when the LED output satisfies a condition ([0070]); and using the linear loop to control the LED output according to the dim control input when the LED output in response to the condition being unsatisfied ([0063-0064]).
Regarding Claim 14, Jurngwirth teaches the method for controlling an LED output according to claim 13, wherein the using the linear loop to control the LED output includes: preventing a switched-mode power supply of the main loop from creating a flicker in the LED output ([0063-0064, 0069-0070]). Jurngwirth teaches using the linear loop to prevent current spikes and excessive current peaking in the LEDs ([0070]), which reduces or eliminates flicker.
Regarding Claim 15, Jurngwirth teaches the method for controlling an LED output according to claim 14, wherein the preventing the main loop from creating a visual artifact in the LED output includes: controlling the LED output using the linear loop whenever the switched-mode power supply would otherwise enter into a skip mode operation ([0069-0070]). Jurngwirth teaches using the linear loop to prevent current spikes and excessive current peaking in the LEDs ([0070]), which reduces or eliminates flicker.
Regarding Claim 18, Jurngwirth teaches, in Figures 5 and 8, a dual-control dimming circuit including: a current sensor (16) configured to generate a sensed current signal corresponding to an LED current (via (15)); a main-loop control circuit (19) configured to generate a control signal for a switched-mode power supply based on a comparison between the sensed current signal and a main reference signal (via (18)); and a linear-loop control circuit (14) configured to generate a control signal for a linear pass element (13) based on a comparison between the sensed current signal and a linear reference signal (via (17)); and a dim control circuit (not shown, generates signal 140) configured to generate the main reference signal and the linear reference signal based on a dim control signal received at the dim control circuit.
Regarding Claim 19, Jurngwirth teaches, in Figures 5 and 8, the dual-control dimming circuit according to claim 18, wherein the main-loop control circuit includes a first opamp (18) with an inverting terminal coupled the sensed current signal and a non-inverting terminal coupled to the main reference signal; and the linear-loop control circuit includes a second opamp (17) with an inverting terminal coupled the sensed current signal ([0070]; “…the signal 103 at the inverting input of op amp 17 …”) and a non-inverting terminal coupled to the linear reference signal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurngwirth et al. (Pub. No.: US 2009/0134817).
Regarding Claim 11, Jurngwirth teaches the dual-control dimming circuit according to claim 1, wherein the threshold corresponds to an LED output of about 5% to 30% ([0051]). Jurngwirth does not explicitly teach wherein the threshold corresponds to an LED output of approximately 8 percent. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the dual-control dimming circuit taught by Jurngwirth by having a threshold corresponding to an LED output of about 8%, since it has been held that a prima facie case of obviousness exist where the claimed range is similar or overlapping with the prior art (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)), and to increase the efficiency of the dual-control dimming circuit.

Allowable Subject Matter
Claims 4-7, 16-17 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 4-7, the cited prior art of record does not teach or fairly suggest a dual-control dimming circuit wherein, along with the other claimed features, the main-loop transfer function and the linear-loop transfer function define a cross-over point at the threshold, as recited in claim 4.
Regarding Claims 16-17, the cited prior art of record does not teach or fairly suggest a method for controlling an LED output wherein, along with the other claimed steps, the main-loop transfer function offset and scaled differently than the linear-loop transfer function, as recited in claim 16.
Regarding Claim 20, the cited prior art of record does not teach or fairly suggest a dual-control dimming circuit wherein, along with the other claimed features, the dim control circuit includes a resistor network, configured to provide an offset between the main reference signal and the linear reference signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.